DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 8/1/2022, in reply to the Office Action mailed 5/9/2022, is acknowledged and has been entered.  Claims 2, 5 and 40 have been amended.  Claims 2, 3, 5, 6, 11-14, 17, 24-26, 29, 32, 35, 36, 40 and 55 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  The previous rejections have been modified in view of claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, 6, 11-14, 17, 24-26, 29, 32, 35, 36, 40 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Piergallini et al. (WO 13/155620, whereby US 2013/0281913 is relied upon as equivalent) in view of Toon et al., (Cochrane Database of Systematic Reviews, 2013, 9, pages 1-28) and Sakamoto et al. (Br. Assoc. Dermatologists, 2012, 166, p. 413-416) in further view of Ud-Din et al. (Arch Dermatol Res, 2013, 305, p. 205–214).
The instant claims are directed to a method for improving pigmentation, pliability or both of an acute wound closed by a wound closing material, comprising: a) at least once weekly, performing an application step followed by an illumination step, twice consecutively, wherein the application step comprises topically applying a biophotonic composition comprising at least one xanthene dye on the acute wound closed by a wound closing material, and wherein the illumination step comprises illuminating the applied biophotonic composition with actinic light for at least 5 minutes; b) allowing a rest period of less than about one week after a); and c) repeating a) and b) over a period of at least about 4 weeks.
Piergallini discloses a method for providing a biophotonic therapy to a wound, the method comprising: applying (e.g., by topical application) a biophotonic composition of the present disclosure to a site of a wound, and illuminating the biophotonic composition with light having a wavelength that overlaps with an absorption spectrum of the chromophore(s) of the biophotonic composition (paragraph 0167).
 In one embodiment, a method for providing biophotonic therapy to a wound is taught, the method promotes wound healing. In certain embodiments of the method, the wound as described herein includes for example chronic or acute wounds, such as diabetic foot ulcers, pressure ulcers, venous ulcers or amputations. In some embodiments of the method for providing biophotonic therapy to a wound, the method promotes reduction of scar tissue formation (paragraph 0032).
In Example 5, a clinical trial was performed on 90 patients having moderate to severe facial acne.  Severe facial acne was defined as having “an IGA of 4 with more than 40 inflammatory lesions with the presence of more than 2 nodules and/or presence of severe erythema and inflammatory scarring type lesion”.  For each patient, one randomly selected side of the face was treated twice a week for 6 weeks with a biophotonic composition comprising Eosin Y and an oxygen releasing agent, and exposed to light from an LED source (peak wavelength 400-470 nm) for about 5 minutes.  At week 4 there was a 30% reduction in inflammatory lesions for the treated group compared to a 9% reduction for untreated… at week 12, the reduction was 59.2% for treated and 35.6% for untreated.
It is noted that paragraph 0073 defines wounds to include lesions.  "Wound" means an injury to any tissue, including for example, acute, subacute, delayed or difficult to heal wounds, and chronic wounds. Examples of wounds may include both open and closed wounds. Wounds include, for example, burns, incisions, excisions, lesions, lacerations, abrasions, puncture or penetrating wounds, surgical wounds, etc. (paragraph 0073).
With regard to claim 3-6 and 12, the treatment can be applied in or on the wound once, twice, three times, four times, five times or six times a week, daily, or at any other frequency (paragraph 0035).  
With regard to claim 11, the total treatment time can be one week, two weeks, three weeks, four weeks, five weeks, six weeks, seven weeks, eight weeks, nine weeks, ten weeks, eleven weeks, twelve weeks, or any other length of time deemed appropriate (paragraph 0035).
With regard to claim 17, the method promotes angiogenesis (Example 7, paragraph 0200), which is interpreted to be within the scope of improving vascularity.
With regard to claim 26, the total weight per weight of chromophore or combination of chromophores may be in the amount of about 0.001-40.05% per weight of the composition (paragraph 0024).
With regard to claims 29 and 32, the step of illuminating the biophotonic composition for a period of at least 30 seconds, 2 minutes, 3 minutes, 5 minutes, 7 minutes, 10 minutes, 15 minutes, 20 minutes, 25 minutes, or 30 minutes (paragraph 0191).  Actininc light is taught, paragraph 0070.
With regard to claim 35, the light set forth in Example 5 includes blue light.  
With regard to claim 36, the light at the subject’s skin is between 1-40, 20-60, 40-80, etc. mW/cm2 (paragraph 0186).
With regard to claims 14 and 38, wounds may include closed, acute, surgical wounds, wounds induced by trauma, etc. (paragraph 0070 and 0193).
With regard to claim 40, in certain embodiments of the methods of the present disclosure, the biophotonic composition is removed from the site of a treatment following application of light (paragraph 0041-3).
The biophotonic compositions and methods of the present disclosure promote the wound healing by promoting the formation of substantially uniform epithelialization; promoting collagen synthesis; promoting controlled contraction; and/or by reducing the formation of scar tissue. In certain embodiments, the biophotonic compositions and methods of the present disclosure may promote wound healing by promoting the formation of substantially uniform epithelialization. In some embodiments, the biophotonic compositions and methods of the present disclosure promote collagen synthesis. In some other embodiments, the biophotonic compositions and methods of the present disclosure promote controlled contraction. In certain embodiments, the biophotonic compositions and methods of the present disclosure promote wound healing, for example, by reducing the formation of scar tissue or by speeding up the wound closure process. In certain embodiments, the biophotonic compositions and methods of the present disclosure promote wound healing, for example, by reducing inflammation. In certain embodiments, the biophotonic composition can be used following wound closure to optimize scar revision. In this case, the biophotonic composition may be applied at regular intervals such as once a week, or at an interval deemed appropriate by the physician (paragraph 0206).
Accordingly, Piergallini teaches treatment of acute wound, including e.g. surgical wounds, and can be used following wound closure to optimize scar revision, but does not specifically recite that the wound is closed by a wound closing material.
Toon teaches that most surgical procedures involve a cut in the skin that allows the surgeon to gain access to the deeper tissues or organs. Most surgical wounds are closed fully at the end of the procedure. This is called primary closure. The various techniques for wound closure include closure using sutures, staples, adhesive tapes and tissue glue.  Primary closure is essential to restore the skin barrier, which prevents infection of deeper tissues (page 5).
Sakamoto teaches surgical scar remodeling after photodynamic therapy using aminolaevulinic acid or its methylester (i.e. a biophotonic compound).  Patients with scars from previous excisions were studied…after a 3h application of topical ALA or MAL and irradiation with 635 nm light emitting diode light.  Patients underwent one to three PDT sessions per field at 1 month intervals.  PDT produced a statistically significant improvement in scar appearance.  The degree of improvement correlated with the number of treatment sessions (abstract).  The scar types included full thickness surgical excisions including scars over five years in age (see Table 1).  
Hyperpigmentation alone could have improved scar appearance after PDT. Yet, in our clinical experience, treated scars are not merely pigmented but also softer, flatter and more elastic. 
Piergallini does not specifically recite that optimization of scar revision following wound closure is achieved by improving pigmentation and/or pliability. 
Ud-Din teaches that photodynamic therapy (PDT) uses light to activate a photosensitiser localised in diseased tissues. Two recent case studies and in vitro studies on keloid-derived fibroblasts indicate potential use of PDT in treating KD. Therefore, we hypothesized that there may be a role for PDT in the treatment of KD. Twenty KD patients were divided into three groups; existing keloid scar, post-surgical debulking and post-total surgical excision. Patients underwent three treatments of PDT at weekly intervals. Methyl aminolevulinate photosensitiser applied 3 h prior to PDT, administered at 37 J/cm2. Non-invasive measures provided quantitative data for pliability, haemoglobin, melanin, collagen and flux.  All patients had reduced pain and pruritus scores. Haemoglobin flux (p = 0.032), collagen (p = 0.066) and haemoglobin levels (p = 0.060) decreased from week 1 to 3 in all except one patient where measurements were taken and pliability increased significantly (p = 0.001). Increases in pliability were significantly related to decreases in flux (p = 0.001). Only one patient with a keloid in a stressprone anatomical location experienced recurrence of KD. All other patients had no recurrence at 9-month follow-up. Minimal side effects were reported. In conclusion, PDT reduces scar formation in KD evidenced by decreased blood flow, increased pliability, decreased collagen and haemoglobin levels. These findings indicate potential utility of PDT in the treatment of KD (abstract).  Reduction in scar color was observed (page 211).
All the scars were diagnosed as true keloids and this was histologically confirmed by an experienced dermatohistopathologist. Keloid cases (n = 20) were divided into three groups: (1) existing keloid scars (scar of no more than 2 mm in height), (2) post-surgical debulking (keloid scars of any size reduced/debulked to a keloid scar of at most a height of 2 mm) and (3) post-total surgical excision (of any size scar which was removed in total).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform a method of reducing scarring of an acute wound closed by a wound closing material, including improving pliability and/or improving pigmentation, comprising application of a biophotonic composition followed by illumination when the teaching of Piergallini is taken in view of Toon and Ud-Din.  One would have been motivated to do so, with a reasonable expectation of success, because Piergallini teaches that the biophotonic composition can be used following wound closure to optimize scar revision, and that wounds may include acute wounds, including surgical wounds for example.  One of ordinary skill in the art would have had a reasonable expectation of success in application of a biophotonic composition following wound closed with a wound closing material when applying to a surgical wound, because Toon teaches that most surgical wounds are closed fully at the end of the procedure, and that various closing techniques include sutures, staples, etc.  It is known from Ud-Din that PDT applied to a scar, including post-surgical scar, results in increased pliability and reduction in scar color.  It would have been further obvious to perform the treatment regime established by Piergallini, including application of treatment in or on the wound once, twice, three times, four times, five times or six times a week, daily, or at any other frequency (paragraph 0035) or once weekly (paragraph 0206) in order to optimize the results of the treatment.  
With regard to the amended claim wherein application and illumination are performed twice consecutively, multiple applications of the skin rejuvenation composition as described herein and actinic light are performed (paragraph 0191). 
Piergallini teaches the biophotonic material can be applied once, twice, three times, four times, five times or six times a week, daily, or at any other frequency. The total treatment time can be one week, two weeks, three weeks, four weeks, five weeks; or the biophotonic material may be applied at regular intervals such as once a week, or at an interval deemed appropriate by the physician.  For example, multiple applications of the skin rejuvenation composition as described herein and actinic light are performed and/or application twice daily at a frequency deemed appropriate by a physician would be within the scope of twice consecutively, as claimed.
With regard to the limitation wherein the method is performed at the earliest of about 7 days post-closure of the wound, it would have been obvious to perform the application of biophotonic composition and irradiation to reduce scarring during the claimed time frame because Sakamoto teaches that multiple PDT sessions can improve the appearance of existing surgical scars greater than five years old.  It would have been obvious to optimize the frequency of the application, rest and repeat steps, with a reasonable expectation of success, as deemed appropriate by a physician, as Piergallini teaches the biophotonic material can be applied once, twice, three times, four times, five times or six times a week, daily, or at any other frequency. The total treatment time can be one week, two weeks, three weeks, four weeks, five weeks; or the biophotonic material may be applied at regular intervals such as once a week, or at an interval deemed appropriate by the physician. 
It is further noted that topical application of the same composition (e.g. xanthene) and actinic light to the same tissue (closed surgical scar) would necessarily achieve the same result (improved pigmentation and/or pliability), a composition and it’s properties are inseparable.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.

Claim(s) 2-6, 11-14, 17, 24-26, 29, 32, 35, 36, 40 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Piergallini et al. (WO 13/155620, whereby US 2013/0281913 is relied upon as equivalent), in view of Loupis et al. (WO 14/040177, whereby US 2015/0360047 is relied upon as equivalent), in further view of Toon et al., (Cochrane Database of Systematic Reviews, 2013, 9, pages 1-28), Sakamoto et al. (Br. Assoc. Dermatologists, 2012, 166, p. 413-416) and Ud-Din et al. (Arch Dermatol Res, 2013, 305, p. 205–214).
Piergallini teaches providing biophotonic therapy to a wound is taught, the method promotes wound healing. In certain embodiments of the method, the wound as described herein includes for example chronic or acute wounds, such as diabetic foot ulcers, pressure ulcers, venous ulcers or amputations. In some embodiments of the method for providing biophotonic therapy to a wound, the method promotes reduction of scar tissue formation (paragraph 0032).
The biophotonic compositions and methods promote the wound healing by promoting the formation of substantially uniform epithelialization; promoting collagen synthesis; promoting controlled contraction; and/or by reducing the formation of scar tissue. In certain embodiments, the biophotonic compositions and methods of the present disclosure may promote wound healing by promoting the formation of substantially uniform epithelialization. In some embodiments, the biophotonic compositions and methods of the present disclosure promote collagen synthesis. In some other embodiments, the biophotonic compositions and methods of the present disclosure promote controlled contraction. In certain embodiments, the biophotonic compositions and methods of the present disclosure promote wound healing, for example, by reducing the formation of scar tissue or by speeding up the wound closure process. In certain embodiments, the biophotonic compositions and methods of the present disclosure promote wound healing, for example, by reducing inflammation. In certain embodiments, the biophotonic composition can be used following wound closure to optimize scar revision (paragraph 0206).
The rejection over Piergallini in view of Toon, Sakamoto and Ud-Din is applied as above.  With regard to claim 17, Piergallini does not specifically recite that promotion of wound healing includes reducing surface area of the wound.
Loupis cosmetic compositions and methods for using the cosmetic compositions. In particular, the cosmetic compositions of the present disclosure include one or more chromophore(s) in association with a dermatologically acceptable carrier. The cosmetic biophotonic compositions and the methods are useful for skin rejuvenation and/or skin conditioning (abstract).
There was a statistical difference between the collagen levels induced by the Eosin Y and Fluorescein composition exposed to sunlight and blue light compared to the no light and sunlight alone controls. Collagen generation is indicative of a potential for tissue repair including stabilization of granulation tissue and decreasing of wound size. It is also linked to reduction of fine lines, a decrease in pore size, improvement of texture and improvement of tensile strength of intact skin. The emission spectra of the Eosin Y and Fluorescein composition of this example had a single peak emission with a wavelength that ranged from about 480-620 nm. Following illumination with sunlight, the power density of the peak was reduced indicating an at least partial photobleaching in 13 minutes, which was also observed by a change in colour of the composition. The rate of fluorescence emission/photobleaching was slower when illuminated by sunlight (white light) compared to Eosin Y and Fluorescein compositions (e.g. compositions of Examples 5 and 6) when activated by blue light (paragraph 0209).
It would have been obvious to one of ordinary skill in the art at the time of the invention that performing the methods of promotion of wound healing, including reduction of scar tissue in a closed wound, as taught by Piergallini and Sakamoto, would result in reducing the surface area of the wound when the teachings of Piergallini and Toon are taken in view of Loupis.  Each of Piergallini and Loupis are directed to phototherapy using biophotonic compositions.  While Piergallini does not specifically recite reducing the surface area of a wound, the biophotonic compositions and methods are said to promote collagen synthesis.  It is known from Loupis that collagen generation is indicative of a potential for tissue repair including stabilization of granulation tissue and decreasing of wound size.  Accordingly, one of ordinary skill would have had a reasonable expectation of success that Piergallni’s methods of wound healing via topical application of a biophotonic composition to a wound and illumination thereof with actinic light, including via the claimed application period, rest period and repetition, would result in reduction of the size of the wound.

Response to arguments
Applicant argues that claim 2 has been amended to specify that the method comprises at least once weekly, performing an application step followed by an illumination step, twice consecutively. Claim 40 has been similarly amended to specify that steps i) and ii) are performed consecutively. Applicant respectfully refers the Examiner to paragraph [0168] of the application as published, wherein consecutive treatments are defined as “once the first illumination of the acute wound was performed, the used biophotonic composition was removed and a second amount of fresh biophotonic composition was applied right away onto the same treatment area”.  consecutively (see, in particular, paragraphs [0035] and [0043], and Examples 5 and 9 of Piergallini which relate to the biophotonic treatment of acne and normal skin respectively), and neither Loupis, Toon, Sakamoto, nor Ud-Din alone or in combination, overcomes this deficiency.  
With regard to the amended claim wherein application and illumination are performed twice consecutively, Piergallini teaches that multiple applications of the skin rejuvenation composition as described herein and actinic light are performed (paragraph 0172).  Piergallini teaches the biophotonic material can be applied once, twice, three times, four times, five times or six times a week, daily, or at any other frequency. The total treatment time can be one week, two weeks, three weeks, four weeks, five weeks; or the biophotonic material may be applied at regular intervals such as once a week, or at an interval deemed appropriate by the physician.  For example, multiple applications of the skin rejuvenation composition as described herein and actinic light are performed and/or application twice daily at a frequency deemed appropriate by a physician would be within the scope of twice consecutively, as claimed.
Applicant further argues that as seen in paragraph [0182], and FIGs 3A-3G, as compared to FIGs 1A-1G of the present application as published, the treatment regimen consisting of two consecutive treatments (comparison C) was unexpectedly more efficient at reducing scarring of the wound than single biophotonic treatments performed once or twice weekly (see, in particular, FIG. 3D vs FIG. 1D relating to pigmentation, and FIG. 3F vs FIG. IF related to pliability).
Applicant’s arguments have been fully considered but are not found to be persuasive.  See MPEP 716.02d.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").  In the instant case, it is unclear that the differences amount to a difference in degree, for example, see Figures 1F and 3F, each of which appear to result in approximately -2.5 mean change by 24 weeks.  The rejections are maintained at this time.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618